ORDER
Based on the file, record and proceedings herein and because the presiding referee of the three judge panel, Judge Nicholas S. Chanak, to whom this matter was referred pursuant to our order of November 1,1984, has requested additional time for the panel of referees to complete its assignment and draft its report,
IT IS HEREBY ORDERED:
1. The panel shall have until February 19, 1985 to complete its work and submit its report.
2. For the remaining disposition of this matter, the entire membership of the Court of Appeals (11) as presently constituted *814(with the exception of Judge Edward J. Parker who has recused himself) will receive the report, consider it, hear oral arguments, and engage in the decisional process for disposition of this matter as a complete panel acting en banc as Acting Justices of the Minnesota Supreme Court.
3. This matter is set for oral arguments at 2:00 p.m. on Monday, March 11, 1985, in the Supreme Court courtroom in the State Capitol, St. Paul, Minnesota. The Board on Judicial Standards shall have 20 minutes to present its views, counsel for Justice Todd shall have 20 minutes for response, and the Board’s counsel shall have 5 minutes for rebuttal. The parties shall have until February 28 and March 8, respectively, to file their briefs if they desire to file any.